Exhibit 10.11
AMENDMENT NO. 5 TO THE
NOBLE DRILLING CORPORATION
401(k) SAVINGS RESTORATION PLAN
Pursuant to the provisions of Section 4.1 thereof, the Noble Drilling
Corporation 401(k) Savings Restoration Plan (the “Plan”) is hereby amended in
the following respects only:
FIRST: Section 3.3 and Section 3.4 of the Plan are hereby amended by restatement
in their entirety to read as follows:
Section 3.3 Account Adjustments. Subject to such conditions, limitations and
procedures as the Committee may prescribe from time to time in its discretion
for the accounting purposes of this Plan (which may include limitations with
respect to the notional investments that may be used for Account adjustment
purposes), on a daily basis (or at such other times as the Committee may
prescribe), the amount credited as a dollar amount to each Account maintained by
an Employer for a Participant shall be adjusted to reflect (i) any Plan
administration or recordkeeping expenses attributable to such Account that the
Committee in its discretion determines should be borne by and changed against
such Account, and (ii) the investment results that would be attributable to the
notional investment of such credited amount in accordance with investment
directions given by such Participant. The investment directions given and the
notional investments made pursuant to this Plan Section 3.3 are fictional
devices established solely for the accounting purposes of this Plan, and shall
not require any Employer to make any actual investment or otherwise set aside or
earmark any asset for the purposes of this Plan. If a cash dividend or other
cash distribution is paid on the registered shares of Noble Corporation, each
Account then credited with a Unit shall be credited on the date said dividend or
distribution is paid with the amount of said dividend or distribution per share
multiplied by the number of Units then credited to such Account.
Section 3.4 Unit Adjustments. If Noble Corporation effects a split of its
registered shares or pays a dividend in the form of its registered shares, or if
the outstanding registered shares of Noble Corporation are combined into a
smaller number of shares, the Units then credited to an Account shall be
increased or decreased to reflect proportionately the increase or decrease in
the number of outstanding registered shares of Noble Corporation resulting from
such split, dividend or combination. In the event of a reclassification of the
registered shares of Noble Corporation not covered by the foregoing, or in the
event of a liquidation, separation or reorganization (including, without
limitation, a merger, consolidation or sale of assets) involving Noble
Corporation, the Board of Directors of the Company shall make such adjustments,
if any, to an Account as such Board may deem appropriate.

 

 



--------------------------------------------------------------------------------



 



SECOND: Section 5.7 of the Plan is hereby amended by restatement in its entirety
to read as follows:
Section 5.7 Shares Limitation. Any provision of this Plan to the contrary
notwithstanding, the sum of (i) the number of registered shares of Noble
Corporation, a Swiss corporation, that may be distributed to Participants or
their beneficiaries pursuant to the Plan and the Noble Drilling Corporation 2009
401(k) Savings Restoration Plan (the “2009 Plan”), (ii) the number of ordinary
shares of Noble Corporation, a Cayman Islands company, that have been
distributed to Participants or their beneficiaries pursuant to the Plan and the
2009 Plan, and (iii) the number of shares of common stock of Noble Drilling
Corporation, a Delaware corporation, that have been distributed to Participants
or their beneficiaries pursuant to the Plan, shall not exceed 200,000 shares.
IN WITNESS WHEREOF, this Amendment has been executed by Noble Drilling
Corporation on behalf of all Employers on this 1st day of September, 2010, to be
effective as of May 1, 2010.

            NOBLE DRILLING CORPORATION
      By:   /s/ Tom M. Madden       Title: Vice President  

 

- 2 -